        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 1 of 27


                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


        JANICE NEWMAN,

                                    Plaintiff,               DOCKET NO.: 1:19-cv-07494


                 v.                                          JUDGE NAOMI REICE
                                                             BUCHWALD

           INVASIX INC., and INMODE, LTD.,

                                    Defendants.




                             STIPULATED PROTECTIVE ORDER


      IT IS HEREBY STIPULATED by and between Plaintiff Janice Newman

(“Plaintiff”) and Defendants Invasix, Inc. and InMode, Ltd. (“Defendants”), by and

through their respective counsel of record, as follows:

      1.       GENERAL PROVISIONS

               1.1    Purposes and Limitations. Discovery in this action is likely to

involve production of confidential, proprietary, or private information for which

special protection from public disclosure and from use for any purpose other than

prosecuting this litigation may be warranted. Accordingly, the parties hereby

stipulate to and petition the Court to enter the following Stipulated Protective Order.

The parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled



                                                 1
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 2 of 27


to confidential treatment under the applicable legal principles. The parties further

acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order

does not entitle them to file confidential information under seal; Federal Rules of

Civil Procedure 5.2 and Rule 2.H. of the Individual Practice Rules of Naomi Reice

Buchwald, sets forth the procedures that must be followed and the standards that will

be applied about filing documents under seal. The parties also agree that nothing

herein shall be construed as an admission that any types of documents or information

described herein must be produced in this case.

               1.2      Good Cause Statement. This action is likely to involve trade

secrets (as that term is defined by Section 757 of the Restatement of Torts),1 customer

and pricing lists, and other valuable research, testing, formula, development,

commercial, financial, technical and/or proprietary information for which special

protection from public disclosure and from use for any purpose other than

prosecution of this action is warranted. Such confidential and proprietary materials

and information consist of, among other things, business processes; non-public

business or other sensitive financial information, including, but not limited to,


      1
        Section 757 of the Restatement of Torts defines a trade secret as: “A trade secret may consist of any formula, pattern,
      device or compilation of information which is used in one's business, and which gives him an opportunity to obtain an
      advantage over competitors who do not know or use it. It may be a formula for a chemical compound, a process of
      manufacturing, treating or preserving materials, a pattern for a machine or other device, or a list of customers. It differs
      from other secret information in a business (see s 759) in that it is not simply information as to single or ephemeral
      events in the conduct of the business, as, for example, the amount or other terms of a secret bid for a contract or the
      salary of certain employees, or the security investments made or contemplated, or the date fixed for the announcement
      of a new policy or for bringing out a new model or the like. A trade secret is a process or device for continuous use in
      the operation of the business. Generally it relates to the production of goods, as, for example, a machine or formula for
      the production of an article. It may, however, relate to the sale of goods or to other operations in the business, such as
      a code for determining discounts, rebates or other concessions in a price list or catalogue, or a list of specialized
      customers, or a method of bookkeeping or other office management.”


                                                              2
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 3 of 27


customer lists, pricing, sales data, profit and/or loss information, sales, profit and/or

loss projections, profit and loss statements, or corporate financial statements; and

also include confidential research; business development, business marketing or

other sensitive commercial information; formulae and formulae development; testing

and test results; or other confidential research, development, or commercial

information (including information implicating privacy rights of third parties),

information otherwise generally unavailable to the public, or which may be

privileged or otherwise protected from disclosure under state or federal statutes,

Court rules, case decisions, or common law.

             Invasix, Inc. is the marketer and distributor of the subject Fractora

device. InMode, Ltd. is an Israeli company which manufactures the device. The

above information is not generally known to the public or to other persons who could

obtain economic value from its disclosure or use, and Defendants use reasonable

efforts to maintain the secrecy of this information. The disclosure of Defendants’

trade secrets, and confidential and proprietary materials and information (as

described in this paragraph and below) to the public or Defendants’ competitors

would cause harm to Defendants’ competitive positions in the marketplace.

      Accordingly, to expedite the flow of information, to facilitate the prompt

resolution of disputes over confidentiality of discovery materials, to adequately

protect information the parties are entitled to keep confidential, to ensure that the

parties are permitted reasonably necessary uses of such material in preparation for


                                               3
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 4 of 27


and in the conduct of trial, to address their handling at the end of the litigation, and

to serve the ends of justice, a protective order for such information is justified in this

matter.

      In addition, discovery in this action is also likely to call for materials

containing medical records and Personal Health Information (as that term is defined

by 42 U.S.C. §§ 1320d-1320d-8 (Section 1171 of the Health Insurance Portability

and Accountability Act of 1996: Administrative Simplification)2 and 45 C.F.R.

160.103) and Personally Identifiable Information (as that term is used in the Gramm-

Leach-Bliley Act, 15 U.S.C. § 6809(4))3 of Plaintiff. This information is protected

from general disclosure by multiple federal and state statutes and regulations.

      2.       DEFINITIONS

      2.1      Action: the above-entitled proceeding.

      2.2      Challenging Party: a Party or Non-Party that challenges the designation

of information or items under this Order.

      2.3      “CONFIDENTIAL” Information or Items: information (regardless of

how it is generated, stored or maintained) or tangible things that qualify for protection




      2
        Personal Health Information includes, but is not limited to, demographic information; medical history; test and
      laboratory results; insurance information and other data that a health care professional collects to identify an individual
      and determine appropriate care.
      3
       Personally Identifiable Information includes any non-public personal information, including, but not limited to, full
      name and iterations of name; personal identification numbers, such as social security, passport or driver’s license
      numbers; address information; asset information; telephone numbers; personal characteristics, such as photos and other
      images; and information about an individual that is linked or linkable to the foregoing items.


                                                             4
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 5 of 27


under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

Cause Statement.

      2.4    Counsel: Outside Counsel of Record and House Counsel (as well as

their support staff and vendors provided that the vendors have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A)).

      2.5    Designated House Counsel: House Counsel who seek access to

“HIGHLY CONFIDENTIAL” information in this Action.

      2.6    Designating Party: a Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

      2.7    Disclosure or Discovery Material: all items or information, regardless

of the medium or manner in which it is generated, stored, or maintained (including,

among other things, testimony, transcripts, and tangible things), that are produced or

generated in disclosures or responses to discovery in this matter.

      2.8    Expert: a person with specialized knowledge or experience in a matter

pertinent to the litigation who (1) has been retained by a Party or its counsel to serve

as an expert witness or as a consultant in this action, (2) is not a past or current

employee of a Party or of a Party’s competitor, and (3) at the time of retention, is not

anticipated to become an employee of a Party or of a Party’s competitor.

      2.9    “HIGHLY CONFIDENTIAL” Information or Items: extremely

sensitive “CONFIDENTIAL Information or Items,” disclosure of which to another


                                              5
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 6 of 27


Party or Non-Party would create a substantial risk of serious harm that could not be

avoided by less restrictive means. Such Information and Items include, but are not

limited to, the following non-public Information and Items: documents relating to the

development, testing, promotion and sale of the medical device at issue; financial

data or information, including, but not limited to, information concerning sales,

revenue, profit margins, costs, and/or capital expenditures; budgets, forecasts, and

projections; Defendants’ proprietary computer software; agreements with retailers,

wholesalers, manufacturers, distributors, and/or other third-parties relating to

Defendants; and/or marketing or other business strategy documents.

      2.10 House Counsel: attorneys who are employees of a Party to this Action.

House Counsel does not include Outside Counsel of Record or any other outside

counsel.

      2.11 Non-Party: any natural person, partnership, corporation, association, or

other legal entity not named as a Party to this action.

      2.12 Outside Counsel of Record: attorneys who are not employees of a Party

to this Action but are retained to represent or advise a Party to this Action and have

appeared in this Action on behalf of that Party or are affiliated with a law firm which

has appeared on behalf of that Party, and includes support staff.

      2.13 Party: any Party to this Action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their

support staffs).


                                              6
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 7 of 27


      2.14 Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

      2.15 Professional Vendors: persons or entities that provide litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium)

and their employees and subcontractors.

      2.16 Protected Material: any Disclosure or Discovery Material that is

designated as "CONFIDENTIAL," or as “HIGHLY CONFIDENTIAL.”

      2.17 Receiving Party: a Party that receives Disclosure or Discovery Material

from a Producing Party.

      3.     SCOPE

      The protections conferred by this Stipulation and Order cover not only

Protected Material (as defined above), but also (1) any information copied or

extracted from Protected Material; (2) all copies, excerpts, summaries, or

compilations of Protected Material; and (3) any testimony, conversations, or

presentations by Parties or their Counsel that might reveal Protected Material.

      Any use of Protected Material at trial shall be governed by the orders of the

trial judge. This Order does not govern the use of Protected Material at trial.

      4.     DURATION

      Even after final disposition of this litigation, the confidentiality obligations

imposed by this Order shall remain in effect until a Designating Party agrees


                                              7
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 8 of 27


otherwise in writing or a Court order otherwise directs. Final disposition shall be

deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

or without prejudice; and (2) final judgment herein after the completion and

exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

including the time limits for filing any motions or applications for extension of time

pursuant to applicable law.

      DESIGNATING PROTECTED MATERIAL
      5.1    Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under

this Order must take care to limit any such designation to specific material that

qualifies under the appropriate standards. The Designating Party must designate for

protection only those parts of material, documents, items, or oral or written

communications that qualify so that other portions of the material, documents, items,

or communications for which protection is not warranted are not swept unjustifiably

within the ambit of this Order.

      Mass, indiscriminate, or routinized designations are prohibited. Designations

that are shown to be clearly unjustified or that have been made for an improper

purpose (e.g., to unnecessarily encumber the case development process or to impose

unnecessary expenses and burdens on other parties) may expose the Designating

Party to sanctions.




                                             8
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 9 of 27


      If it comes to a Designating Party's attention that information or items that it

designated for protection do not qualify for protection, that Designating Party must

promptly notify all other Parties that it is withdrawing the inapplicable designation.

      5.2    Manner and Timing of Designations. Except as otherwise provided in

this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material

that qualifies for protection under this Order must be clearly so designated before the

material is disclosed or produced.

      Designation in conformity with this Order requires:

      (a)    Information in documentary form. The Producing Party shall affix to

any Disclosure or Discovery Material in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial

proceedings) the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to

each page that contains protected material.

      A Party or Non-Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has

indicated which material it would like copied and produced. During the inspection

and before the designation, all of the material made available for inspection shall be

deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the

documents it wants copied and produced, the Producing Party must determine which

documents, or portions thereof, qualify for protection under this Order. Then, before

producing the specified documents, the Producing Party must affix the appropriate


                                              9
         Case 1:19-cv-07494-NRB Document 58
                                         57 Filed 06/04/20
                                                  06/03/20 Page 10 of 27


legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”) to each page that

contains Protected Material. If only a portion or portions of the material on a page

qualifies for protection, the Producing Party also must clearly identify the protected

portion(s) (e.g., by making appropriate markings in the margins) and must specify,

for each portion, the level of protection being asserted.

      (b)    Depositions. Unless all parties agree on the record at the time the

deposition testimony is taken, all deposition testimony taken in this case shall be

treated as if it were designated “HIGHLY CONFIDENTIAL” from the date of the

deposition through and including thirty (30) days after receipt of the final deposition

transcript. No later than the thirtieth day after receipt of the final deposition

transcript, a party may serve a Notice of Designation to all parties of record as to

specific portions of the transcript, including exhibits, that are designated

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and thereafter those portions

identified in the Notice of Designation shall be protected under the terms of this

Order.    The failure to serve a timely Notice of Designation shall waive any

designation of testimony taken in that deposition as confidential information, unless

(a) the parties agree to a different time for serving a Notice of Designation or (b) the

party seeking a late designation seeks and obtains relief from the deadline from the

Court for good cause shown Alternatively, a Designating Party may specify, at the

deposition or up to 30 days afterwards if that period is properly invoked, that the




                                             10
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 11 of 27


entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.”

      Transcripts containing Protected Material shall have an obvious legend

on the title page that the transcript contains Protected Material, and the title

page shall be followed by a list of all pages (including line numbers as

appropriate) that have been designated as Protected Material and the level of

protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements.

      (c)    Other Material. For information produced in some form other than

documentary and for any other tangible items, the Producing Party shall affix in a

prominent place on the exterior of the container or containers in which the

information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.” If only a portion or portions of the information or item warrant

protection, the Producing Party, to the extent practicable, shall identify the protected

portion(s) and specify the level of protection being asserted.

      5.3    Inadvertent Failures to Designate. If corrected within a reasonable time

of identifying an inadvertent failure to designate, an inadvertent failure to designate

qualified information or items does not, standing alone, waive the Designating Party's

right to secure protection under this Order for such material. Upon reasonably timely

correction of a designation, the Receiving Party must make reasonable efforts to

assure that the material is treated in accordance with the provisions of this Order.


                                             11
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 12 of 27


      5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

      5.1    Timing of Challenges.       Any Party or Non-Party may challenge a

designation of confidentiality at any time that is consistent with the Court's

Scheduling Order.       Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

unnecessary economic burdens, or a significant disruption or delay of the litigation,

a Party does not waive its right to challenge a confidentiality designation by electing

not to mount a challenge promptly after the original designation is disclosed.

      5.2    Meet and Confer. The Challenging Party shall initiate the dispute

resolution process consistent with Court’s rules concerning discovery-related

matters. The Challenging Party shall initiate the dispute resolution process by

providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the

written notice must recite that the challenge to confidentiality is being made in

accordance with this specific paragraph of the Protective Order. The parties shall

attempt to resolve each challenge in good faith and must begin the process by

conferring directly (in voice to voice dialogue) within 10 days of the date of service

of notice. In conferring, the Challenging Party must explain the basis for its belief

that the confidentiality designation was not proper and must give the Designating

Party an opportunity to review the designated material, to reconsider the

circumstances, and, if no change in designation is offered, to explain the basis for the


                                             12
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 13 of 27


chosen designation. If the parties are unable to resolve the dispute though this meet

and confer process or establishes that the Designating Party is unwilling to participate

in the meet and confer process in a timely manner, a Challenging Party may seek

leave to file a motion only after scheduling a conference call with the Court.

      6.     BURDEN OF PERSUASION. The burden of persuasion in any

challenge proceeding shall be on the Designating Party. Frivolous challenges and

those made for an improper purpose (e.g., to harass or impose unnecessary expenses

and burdens on other parties) may expose the Challenging Party to sanctions. Unless

the Designating Party has waived or withdrawn the confidentiality designation, all

parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on

the challenge.

      7.     ACCESS TO AND USE OF PROTECTED MATERIAL

      7.1    Basic Principles. A Receiving Party may use Disclosure or Discovery

Material that is disclosed or produced by another Party or by a Non-Party in

connection with this Action only for prosecuting, defending, or attempting to settle

this Action. The Discovery Material received in this action may not be used to

prosecute any other action.      Protected Material may be disclosed only to the

categories of persons and under the conditions described in this Order. When the

Action has been terminated, a Receiving Party must comply with the provisions of

section 13 below (FINAL DISPOSITION).


                                             13
       Case 1:19-cv-07494-NRB Document 58
                                       57 Filed 06/04/20
                                                06/03/20 Page 14 of 27


      Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to the persons

authorized under this Order.

      7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a

Receiving    Party   may       disclose   any        information   or   item   designated

“CONFIDENTIAL” only to:

      (a) the Receiving Party's Outside Counsel of Record in this Action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to

disclose the information for this Action;

      (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this Action;

      (c) Experts (as defined in this Order) of the Receiving Party to whom

disclosure is reasonably necessary for this Action and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

      (d) the Court and its personnel;

      (e) court reporters and their staff;

      (f) professional jury or trial consultants, mock jurors, and Professional

Vendors to whom disclosure is reasonably necessary for this Action and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);




                                                14
       Case 1:19-cv-07494-NRB Document 58
                                       57 Filed 06/04/20
                                                06/03/20 Page 15 of 27


      (g) the custodian, author, or recipient of a document containing the

information;

      (h)      during their depositions, witnesses, and attorneys for witnesses, in the

Action to whom disclosure is reasonably necessary provided: (1) the deposing Party

requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

not be permitted to keep any confidential information unless they sign the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

agreed by the Designating Party or ordered by the Court.; and

      (i)      any mediator or settlement officer, and their supporting personnel,

mutually agreed upon by any of the parties engaged in settlement discussions.

      7.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.

Unless otherwise ordered by the Court or permitted in writing by the Designating

Party, a Receiving Party may disclose any information or item designated “HIGHLY

CONFIDENTIAL” only to:

      (a)      the Receiving Party’s Outside Counsel of Record in this action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary

to disclose the information for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

A;

      (b)      Experts of the Receiving Party (1) to whom disclosure is reasonably

necessary for this litigation, (2) who have signed the “Acknowledgment and


                                              15
       Case 1:19-cv-07494-NRB Document 58
                                       57 Filed 06/04/20
                                                06/03/20 Page 16 of 27


Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in

paragraph 7.4(a)(2), below, have been followed;

      (c)    the court and its personnel;

      (d)    court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation

and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A);

      (e)    the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information; and

      (f)    Designated House Counsel of the Receiving Party (1) who has no

involvement in competitive decision-making, (2) to whom disclosure is reasonably

necessary for this litigation, (3) who has signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth in

paragraph 7.4(a)(1), below, have been followed.

      7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL” Information or Items to Designated House Counsel or Experts.

      (a)(1) Unless otherwise ordered by the Court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to Designated House Counsel any

information or item that has been designated “HIGHLY CONFIDENTIAL” pursuant

to paragraph 7.3(f) first must make a written request to the Designating Party that (1)

sets forth the full name of the Designated House Counsel and the city and state of his


                                              16
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 17 of 27


or her residence, and (2) describes the Designated House Counsel’s current and

reasonably foreseeable future primary job duties and responsibilities in sufficient

detail to determine if House Counsel is involved, or may become involved, in any

competitive decision-making.

      (a)(2) Notwithstanding paragraph 7.4(a)(2)(i) below, unless otherwise ordered

by the Court or agreed to in writing by the Designating Party, a Party that seeks to

disclose to an Expert (as defined in this Order) any information or item that has been

designated “HIGHLY CONFIDENTIAL” pursuant to paragraph 7.3(b) first must

make a written request to the Designating Party that (1) identifies the general

categories of “HIGHLY CONFIDENTIAL” information that the Receiving Party

seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert

and the city and state of his or her primary residence, (3) attaches a copy of the

Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies

each person or entity from whom the Expert has received compensation or funding

for work in his or her areas of expertise or to whom the expert has provided

professional services, including in connection with a litigation, at any time during the

preceding five years,4 and (6) identifies (by name and number of the case, filing date,

and location of Court) any litigation in connection with which the Expert has offered



      4
       If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert
      should provide whatever information the Expert believes can be disclosed without violating any confidentiality
      agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with the Designating
      Party regarding any such engagement.


                                                             17
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 18 of 27


expert testimony, including through a declaration, report, or testimony at a deposition

or trial, during the preceding five years.

      (i)    If the time for designating any Expert has not expired and the Expert has

not been disclosed pursuant to Fed. R. Civ. P. 26 or pursuant to order of the Court;

or if an Expert is a consulting expert, a Party does not have to specifically comply

with provisions (2) – (6) of paragraph 7.4(2)(a) above. In such a situation, a party

shall make a good faith attempt to disclose sufficient information to comply with the

spirit of paragraph 7.4(2)(a) above while protecting the identity of the consulting

expert or non-disclosed Expert. Once an Expert is disclosed pursuant to Fed. R. Civ.

P. 26 and/or pursuant to order of the Court, the Expert must fully comply with

paragraph 7.4(2)(a) above.

      (b)    A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to

the identified Designated House Counsel or Expert unless, within 5 business days of

delivering the request, the Party receives a written objection from the Designating

Party. Any such objection must set forth in detail the grounds on which it is based.

      (c)    A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue consistent with

the Court’s rules related to discovery matters) to try to resolve the matter by

agreement within seven days of the written objection. If no agreement is reached, the

Party seeking to make the disclosure to Designated House Counsel or the Expert may


                                             18
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 19 of 27


file a motion only after seeking leave to do so by way of a conference call with the

Court. Any such motion must describe the circumstances with specificity, set forth

in detail the reasons why the disclosure to Designated House Counsel or the Expert

is reasonably necessary, assess the risk of harm that the disclosure would entail, and

suggest any additional means that could be used to reduce that risk. In addition, any

such motion must be accompanied by a competent declaration describing the parties’

efforts to resolve the matter by agreement (i.e., the extent and the content of the meet

and confer discussions) and setting forth the reasons advanced by the Designating

Party for its refusal to approve the disclosure. In any such proceeding, the Party

opposing disclosure to Designated House Counsel or the Expert shall bear the burden

of proving that the risk of harm that the disclosure would entail (under the safeguards

proposed) outweighs the Receiving Party’s need to disclose the Protected Material to

its Designated House Counsel or Expert.

      8.     PROTECTED         MATERIAL           SUBPOENAED        OR     ORDERED

PRODUCED IN OTHER LITIGATION.

      If a Party is served with a subpoena or a court order issued in other litigation

or a demand for the production of documents in an administrative proceeding or other

similar action that compels disclosure of any information or items designated in this

action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:

      (a)    promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena, court order, or other demand;


                                             19
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 20 of 27


      (b)      promptly notify in writing the Party who caused the subpoena or order

to issue in the other litigation that some or all of the material covered by the subpoena

or order is subject to this Protective Order. Such notification shall include a copy of

this Stipulated Protective Order; and

      (c)      cooperate with respect to all reasonable procedures sought to be pursued

by the Designating Party whose Protected Material may be affected.5

      If the Designating Party timely seeks a protective order, the Party served with

the subpoena, court order, or other demand, shall not produce any information

designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

before a determination by the court or tribunal from which the subpoena or order

issued, unless the Party has obtained the Designating Party’s permission. The

Designating Party shall bear the burden and expense of seeking protection in that

court of its confidential material – and nothing in these provisions should be

construed as authorizing or encouraging a Receiving Party in this action to disobey a

lawful directive from another court.

      9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

      (a)      The terms of this Order are applicable to information produced by a

Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY


      5
       The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
      afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the Court from
      which the subpoena or order issued.


                                                            20
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 21 of 27


CONFIDENTIAL.” Such information produced by Non-Parties in connection with

this litigation is protected by the remedies and relief provided by this Order. Nothing

in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

         (b)   In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is

subject to an agreement with the Non-Party not to produce the Non-Party’s

confidential information, then the Party shall:

         1.    promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with

a Non-Party;

         2.    promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific

description of the information requested; and

         3.    make the information requested available for inspection by the Non-

Party.

         (c)   If the Non-Party fails to object or seek a protective order from this Court

within 14 days of receiving the notice and accompanying information, the Receiving

Party may produce the Non-Party’s confidential information responsive to the

discovery request. If the Non-Party timely seeks a protective order, the Receiving

Party shall not produce any information in its possession or control that is subject to


                                               21
          Case 1:19-cv-07494-NRB Document 58
                                          57 Filed 06/04/20
                                                   06/03/20 Page 22 of 27


the confidentiality agreement with the Non-Party before a determination by the

Court.6 Absent a Court order to the contrary, the Non-Party shall bear the burden and

expense of seeking protection in this Court of its Protected Material.

      10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

               If a Receiving Party learns that, by inadvertence or otherwise, it has

disclosed Protected Material to any person or in any circumstance not authorized

under this Stipulated Protective Order, the Receiving Party must immediately (a)

notify in writing the Designating Party of the unauthorized disclosures, (b) use its

best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

the person or persons to whom unauthorized disclosures were made of all the terms

of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

A.

      11.      INADVERTENT                     PRODUCTION                   OF         PRIVILEGED                 OR

OTHERWISE PROTECTED MATERIAL

               When a Producing Party gives notice to Receiving Parties that certain

inadvertently produced material is subject to a claim of privilege or other protection,

the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure



      6
       The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party
      and to afford the Non-Party an opportunity to protect its confidentiality interests in this Court.


                                                            22
       Case 1:19-cv-07494-NRB Document 58
                                       57 Filed 06/04/20
                                                06/03/20 Page 23 of 27


may be established in an e-discovery order regarding the inadvertent production of

Disclosure or Discovery Material. Pursuant to Federal Rule of Evidence 502(d) and

(e), the inadvertent disclosure in this Action of Disclosure or Discovery Material

protected by the attorney-client privilege and/or work product doctrine shall not

operate as a waiver of the attorney-client privilege and/or work product doctrine.

      12.    MISCELLANEOUS

      12.1 Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future.

      12.2 Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to

disclosing or producing any information or item on any ground not addressed in this

Stipulated Protective Order. Similarly, no Party waives any right to object on any

ground to use in evidence of any of the material covered by this Protective Order.

      12.3 Filing Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Federal Rules of Civil Procedure 5.2 and Rule

2.H. of the Individual Practice Rules of Naomi Reice Buchwald. Protected Material

may only be filed under seal pursuant to a Court order authorizing the sealing of the

specific Protected Material at issue. In accordance with these rules, a proposed filing

containing Protected Material shall be accompanied by an application to file the

papers or the portion thereof containing the Protected Material (if such portion is

segregable) under seal; and that the application shall be directed to the judge to whom


                                             23
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 24 of 27


the papers are directed. If a Receiving Party desires to file Protected Material, the

Receiving Party shall confer with the Designating Party in accordance with the

aforementioned rules in order to afford the Designating Party an opportunity to

support its position to the court in support of filing the Protected Material under seal.

If a Party's request to file Protected Material under seal is denied by the Court, then

the Receiving Party may file the information in the public record unless otherwise

instructed by the Court.

      13.    FINAL DISPOSITION

             After the final disposition of this Action, as defined in paragraph 4,

within 60 days of a written request by the Designating Party, each Receiving Party

must use reasonable efforts to return all Protected Material to the Producing Party or

destroy such material. As used in this subdivision, “all Protected Material” includes

all copies, abstracts, compilations, summaries, and any other format reproducing or

capturing any of the Protected Material. The Receiving Party’s reasonable efforts

shall not require the return or destruction of confidential information from (i) disaster

recovery or business continuity backups, (ii) data stored in system-generated

temporary folders or near-line storage; (iii) unstructured departed employee data,

and/or (iv) material that is subject to legal hold obligations or comingled with other

such material. Backup storage media will not be restored for purposes of returning

or certifying destruction of confidential information, but such retained information

shall continue to be treated in accordance with the Order. Whether the Protected


                                              24
       Case 1:19-cv-07494-NRB Document 58
                                       57 Filed 06/04/20
                                                06/03/20 Page 25 of 27


Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60 day deadline that (1) identifies (by category, where

appropriate) all the Protected Material that was returned or destroyed and (2) affirms

that the Receiving Party has not retained any copies, abstracts, compilations,

summaries or any other format reproducing or capturing any of the Protected Material

except as otherwise permitted in this provision. Notwithstanding this provision,

Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

deposition, and hearing transcripts, legal memoranda, correspondence, deposition

and trial exhibits, expert reports, attorney work product, and consultant and expert

work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective

Order as set forth in Section 4 (DURATION).

      14.    Violations.

             Any violation of this Order may be punished by any and all appropriate

measures including, without limitation, contempt proceedings and/or monetary

sanctions.

                                       4th day of ___________,
             It is so ORDERED on this ____               June 20____.
                                                                20



                                                                               ______
                                              HON. NAOMI REICE BUCHWALD
                                              U.S. DISTRICT JUDGE


                                             25
 Case 1:19-cv-07494-NRB Document 58
                                 57 Filed 06/04/20
                                          06/03/20 Page 26 of 27




SO STIPULATED, THROUGH COUNSEL OF RECORD:



By: _/s/ Amy E. Davis_____
Amy E. Davis (pro hac vice)
CHRISTIANSEN DAVIS, LLC
1021 N. Bishop Ave.
Dallas, Texas 75208
Telephone: (214) 838-3501
adavis@cdfirm.com


Attorneys for the Plaintiff


By: _/s/ Nicole M. Battisti___
Arthur J. Liederman
MORRISON MAHONEY LLP
Wall Street Plaza
88 Pine Street, Suite 1900
New York, NY 10005
Telephone: (212) 428-2480
aliederman@morrisonmahoney.com

Nicole M. Battisti
MORRISON MAHONEY LLP
Wall Street Plaza
88 Pine Street, Suite 1900
New York, NY 10005
Telephone: (212) 428-2480
nbattisti@morrisonmahoney.com


Attorneys for Defendants




                                 26
        Case 1:19-cv-07494-NRB Document 58
                                        57 Filed 06/04/20
                                                 06/03/20 Page 27 of 27


                              EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


       I,      __________________       [print    or    type     full    name],     of
_______________________ [print or type full address], declare under penalty of
perjury that I have read in its entirety and understand the Stipulated Protective Order
that was issued by the United States District Court for the Southern District of New
York in the case styled Janice Newman v. Invasix, Inc., et al., Cause No. 1:19-cv-
07494. I agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and I understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. I solemnly promise
that I will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with
the provisions of this Order. I further agree to submit to the jurisdiction of the
aforementioned Court for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of
this action.

       Date: __________________________________

       City and State where sworn and signed: ____________________________

       Printed name: ____________________________

       Signature: _______________________________




                                             27
